Raimondi v Flask (2018 NY Slip Op 00665)





Raimondi v Flask


2018 NY Slip Op 00665


Decided on February 2, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., DEJOSEPH, NEMOYER, AND WINSLOW, JJ.


61 CA 16-02203

[*1]JOSEPH A. RAIMONDI AND LISA M. RAIMONDI, PLAINTIFFS-RESPONDENTS,
vJOSEPH C. FLASK, THE QUIKRETE COMPANIES, INC., PENSKE TRUCK LEASING CO., L.P., AND IDEALEASE OF CENTRAL NEW YORK, LLC, DEFENDANTS-APPELLANTS. 


HURWITZ & FINE, P.C., BUFFALO (MICHAEL F. PERLEY OF COUNSEL), FOR DEFENDANTS-APPELLANTS JOSEPH C. FLASK AND THE QUIKRETE COMPANIES, INC. 



	Appeal from an order of the Supreme Court, Erie County (John F. O'Donnell, J.), entered September 7, 2016. The order, among other things, struck most of defendants' affirmative defenses. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: February 2, 2018
Mark W. Bennett
Clerk of the Court